J-S42021-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                   Appellee                 :
                                            :
                      v.                    :
                                            :
EDWARD LEE MITCHELL, JR.                    :
                                            :
                   Appellant                :    No. 441 MDA 2018

              Appeal from the Order Entered February 21, 2018
    In the Court of Common Pleas of Dauphin County Criminal Division at
                      No(s): CP-22-CR-0001894-2015,
            CP-22-CR-0003264-2015, CP-22-CR-0003608-2015,
             CP-22-CR-0003609-2015, CP-22-CR-0003655-2016

BEFORE:     BOWES, J., MCLAUGHLIN, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:

                                           FILED OCTOBER 11, 2018

      I agree with the Majority that Appellant has waived his claim to the

confiscated funds by agreeing to have the funds applied to his restitution,

fines, and costs, and thus the trial court’s order should be affirmed.

      I write separately because I disagree with the Majority’s finding of

untimeliness.   Appellant raised the issue of having the confiscated funds

applied to his restitution, costs, and fines, unsuccessfully, at least four times

prior to the underlying Rule 588 motion for return of property. See N.T.,

7/19/2016, at 19; Pro Se Petition for Disbursement of Confiscated Money,

11/14/2016; Pro Se Petition for Entry of Final Order, 1/9/2017; Amended




*Retired Senior Judge appointed to the Superior Court.
J-S42021-18


PCRA Petition, 7/6/2017. Accordingly, I would find that Appellant raised the

issue in a timely manner.




                                   -2-